Citation Nr: 0619707	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  98-14 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by memory loss, claimed in the alternative as a 
disability due to an undiagnosed illness.  

2.  Entitlement to service connection for a disability 
manifested by loss of vision and blurred vision, claimed in 
the alternative as a disability due to an undiagnosed 
illness.  

3.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1984 
to December 1991, which included a period of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO, in pertinent 
part, denied the issues of entitlement to service connection 
for a disability manifested by memory loss, claimed in the 
alternative as a disability due to an undiagnosed illness; 
entitlement to service connection for a disability manifested 
by loss of vision and blurred vision, claimed in the 
alternative as a disability due to an undiagnosed illness; 
and entitlement to service connection for a left knee 
disability.  

After receiving notification of the April 1998 determination, 
the veteran perfected a timely appeal with respect to the 
denial of these service connection claims.  In January 2001, 
May 2003, and June 2004, the Board remanded the issues for 
further evidentiary development and due process requirements 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  Most recently, in March 2006, the Agency of Original 
Jurisdiction (AOJ) continued to deny these service connection 
claims.  

For the reasons set forth below, this appeal, unfortunately, 
must once again be REMANDED to the AOJ via the Appeals 
Management Center (AMC) in Washington, D.C., due to the AOJ's 
failure to comply with all of the directives contained in the 
Board's last remand decision.  VA will notify the veteran if 
further action is required.  


REMAND

In the June 2004 remand, the Board explained, in relevant 
part, that if further attempts to locate the veteran's 
service medical records were negative, his case should be 
referred to a VA Military Records Specialist (or a designated 
alternate) to investigate and to request records "outside 
normal channels" if necessary.  The Military Records 
Specialist was specifically asked to review the June 2004 
remand (which included a detailed discussion of past attempts 
to obtain the veteran's service medical records) and the 
claims folder carefully and to conduct "whatever follow-up 
[development] is deemed necessary."  In support of these 
requests, the Board referenced VBA Adjudication Procedure 
Manual, M21-1 (M21-1), Part III, ch. 4, para. 4.28.  

Also in the June 2004 remand, the Board indicated, in 
pertinent part, that if a determination is made that the 
veteran's service medical records are unavailable and that 
further efforts to procure those documents would be futile, a 
memorandum reflecting a formal finding of the unavailability 
of the service medical records should be drafted.  The Board 
also indicated that the required notice of any such finding 
should be provided to the veteran in accordance with 
established procedures.  See M21-1, Part III, ch. 4, 
para. 4.29 & para. 4.29, Addendum O.  

A review of the claims folder reveals that the AOJ did not 
fully comply with all of the clearly and explicitly 
articulated instructions contained in the June 2004 Board 
remand decision.  While a few duplicate service medical 
records were obtained on remand, it clearly appears that 
other records continue to remain missing.  In that regard, 
the Office of the Commandant of the Marine Corps specifically 
replied that "[a]n extensive search has failed to locate 
complete medical record."  No effort was made, however to 
inform the veteran of the unavailability of his records, or 
of the possible alternative documents that might serve as a 
substitute for his service medical records.  In addition, no 
formal finding was made concerning the unavailability of his 
service medical records.  Not only were these actions 
specifically directed to be undertaken in the prior remand, 
but this requirement comes directly from the VBA Adjudication 
Procedure Manual for purposes of complying with the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  

Since the Board's last remand in June 2004, the portion of 
the VBA Adjudication Procedure Manual that addresses the 
actions to take when service medical records are unavailable 
has been revised.  Effective December 13, 2005, M21-1, 
Part III, ch. 4 was rescinded by VBA Adjudication Procedure 
Manual, M21-1MR (M21-1MR), Part III, Subpart iii.  
Importantly, however, the pertinent substantive provisions of 
M21-1, Part III, ch. 4 remain essentially unchanged in the 
M21-1MR.  

According to the amended version, when service records are 
unavailable, a claimant should be advised of the requirement 
that he/she submit any relevant documents in his/her 
possession.  M21-1MR, Part III, Subpart iii, ch. 2., Section 
I, para. 59(a).  See also M21-1MR, Part III, Subpart iii, ch. 
2, Section E, para. 27(b) (which contains a partial list of 
alternative documents that might substitute for service 
medical records, including, for example, VA military files; 
statements from service medical personnel; "buddy" 
certificates or affidavits; state or local accident and 
police reports; employment physical examination reports; 
medical evidence from civilian/private hospitals, clinics, 
and physicians where or by whom a veteran was treated, either 
during service or shortly after separation; letters written 
during service; photographs taken during service; pharmacy 
prescription records; and/or insurance examination reports); 
M21-1MR, Part III, Subpart iii, ch. 2, Section I, para. 60(b) 
(which states that one of the duties of a military records 
specialist is to serve as the contact point with service 
departments and other Federal records custodians if it is 
necessary to return to or request service records outside of 
normal channels).  

In addition, the amended version provides that, if the 
service department determines that it cannot locate the 
requested service records, a formal finding regarding the 
unavailability of those documents must be prepared; the 
veteran must be informed of the evidence that VA was unable 
to secure, as well as the efforts that were made to secure 
the evidence; and a decision based on the evidence of record 
must be made.  The responsibility for finally determining 
that service medical records are unavailable rests with the 
Veterans Service Center Manager (or his/her designee).  
M21-1MR, Part III, Subpart iii, ch. 2, Section I, para. 
59(b)-(c).  Once the formal finding of unavailability has 
been made, the claimant must be notified either by telephone 
with an appropriate report of contact made, or by written 
notice.  M21-1MR, Part III, Subpart iii, ch. 2, Section I, 
para. 59(e).  

In addition to addressing the subject of obtaining the 
missing service medical records, the Board's June 2004 remand 
also, in pertinent part, indicated that the examiner who 
conducted a VA neurological disorder examination in July 2003 
did not provide a requested medical opinion.  Consequently, 
the AOJ was instructed to refer the veteran's claims folder 
to the examiner who conducted the July 2003 VA neurological 
examination to have that person provide an opinion concerning 
the etiology of any symptoms of memory loss shown on 
evaluation.  The Board specifically stated that "[i]f, and 
only if, that same examiner is unavailable, the veteran 
should be scheduled for another VA neurological examination, 
and the examiner should be requested to carefully review the 
veteran's claims file in conjunction with the examination, 
and to carefully answer the foregoing question."  

In December 2005, the AOJ attempted to comply with the 
Board's request.  Specifically, the AOJ sent the veteran's 
claims folder to the VA Medical Center in Birmingham, 
Alabama, with instructions for the July 2003 examiner to 
provide the requested medical opinion.  The AOJ noted that, 
if that examiner is not available, then, and only then, the 
veteran should be afforded another VA neurological 
examination by a different examiner who would also need to 
respond to the requested opinion.  

In January 2006, a VA examiner reviewed the veteran's claims 
folder (including the report of the July 2003 VA neurological 
examination) and provided the requested medical opinion.  
Significantly, however, this examiner is not the one who had 
completed the July 2003 evaluation, and no current VA 
neurological examination was conducted prior to rendering the 
medical opinion.  No explanation was provided as to why an 
examination was not conducted by the new examiner.  

The Board sincerely regrets the additional delay that will 
result from yet another remand of the veteran's appeal.  
However, the Board simply cannot ignore the AOJ's failure to 
fully comply with all of the prior remand directives.  
Consequently, another remand is necessary to ensure that the 
veteran is accorded full compliance with the statutory duty 
to assist.  38 U.S.C.A. § 5103A.  See also Stegall v. West, 
11 Vet. App. 268, 271 (1998) (which finds that, as a matter 
of law, a remand by the Board confers on the veteran the 
right to compliance with the remand orders and that a remand 
by the Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand).  

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran of his 
opportunity to submit any relevant 
documents in his possession which may 
serve as a substitute for his service 
medical records.  M21-1MR, Part III, 
Subpart iii, ch. 2, Section I, para. 
59.  A partial list of alternative 
documents that might substitute for 
service medical records includes VA 
military files; statements from service 
medical personnel; "buddy" 
certificates or affidavits; state or 
local accident and police reports; 
employment physical examination 
reports; medical evidence from 
civilian/private hospitals, clinics, 
and physicians where or by whom a 
veteran was treated, either during 
service or shortly after separation; 
letters written during service; 
photographs taken during service; 
pharmacy prescription records; and/or 
insurance examination reports.  
M21-1MR, Part III, Subpart iii, ch. 2, 
Section E, para. 27.  

2.  Thereafter, carefully review the 
veteran's claims folder (including the 
June 2004 remand which provides a 
detailed discussion of the past 
attempts to obtain the veteran's 
service medical records).  If it is 
determined that the veteran's service 
medical records are unavailable and 
that further efforts to obtain those 
documents would be futile, follow the 
procedures set forth in M21-1MR, 
Part III, Subpart iii, ch. 2, 
Section I, para. 59, and draft a 
memorandum reflecting a formal finding 
regarding the unavailability of the 
service medical records.  Notice of any 
such finding must be provided to the 
veteran in accordance with established 
procedures.  

3.  Then, accord the veteran a VA 
neurological examination.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests 
should be conducted.  The examiner is 
specifically requested to answer the 
following question:  Whether the 
veteran has symptoms of memory loss, 
and, if so, whether the symptoms 
represent objective indications of 
chronic disability resulting from an 
undiagnosed illness related to his 
Persian Gulf War service, and/or 
whether any memory loss shown on 
examination is etiologically related to 
his service-connected chronic 
depression and anxiety.  A full 
rationale should be provided for all 
opinions expressed.  

4.  Then re-adjudicate the issues on 
appeal.  If the decisions remain in any 
way adverse to the veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal as well as a summary of the 
evidence of record.  Appropriate time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


